                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                             SOUTHEASTERN DIVISION

KEVIN AND BONNIE POTTS,                       )
                                              )
                                              )
            Plaintiffs,                       )
                                              )
      vs.                                     )   Case No. 1:17-cv-63 SNLJ
                                              )
DARYL COOPER d/b/a SPEED                      )
AUTOMOTIVE,                                   )
                                              )
            Defendant.                        )

                            MEMORANDUM AND ORDER

       This Court ordered the parties to engage in alternative dispute resolution on June

8, 2018. (#47.) The order included the requirement that “Pursuant to Rule 16-6.02(B), all

parties, counsel of record, and corporate representatives or claims professionals having

authority to settle claims shall attend the mediation conference in person unless otherwise

agreed to by the parties or approved by the court, and participate in good faith.” (Id. at ¶

f(2).) Plaintiffs filed a motion for contempt and sanctions because defendant Daryl

Cooper did not attend the mediation. (#60.) Plaintiffs suggest that Cooper’s failure to

attend the mediation meant that Cooper had not been able to insist that his insurance

company settle the claim.

       Defendant responds that he attended the mediation through his personal attorney,

Richard Steele, who attended by phone. Although plaintiffs complain that they did not

know of defendant’s plan to attend through his attorney by telephone, it appears that the

defendant complied with the requirement that a claims professional with settlement
authority attend the mediation --- a representative from defendant’s insurance company

with settlement authority did attend. Moreover, defendant’s insurance company did

increase its settlement offer from $25,000 pre-mediation to $200,000 at the conclusion of

mediation. The mediator filed the Compliance Report with the Court, stating that the

required individuals attended and that they participated in good faith.

       Finally, plaintiffs suggest in their reply memorandum that defendant should be

sanctioned because he did not supply them with a list of who would be attending the

mediation as required by the ADR referral order. This has been a contentious case from

the beginning. If plaintiffs objected to defendant’s failure to supply such a list, their

remedy was to make a contemporaneous objection so that they might have resolved the

dispute without the Court’s involvement. Ultimately, the Court finds that defendant

Cooper complied with the Court’s order and that the plaintiffs were not prejudiced by

Cooper’s failure to attend the mediation in person. The individual with authority to settle

appeared in person at the mediation, and defendant Cooper’s personal attorney was also

present to represent Cooper’s interests. The parties’ mediator represented that the parties

complied with the Court’s mediation order. The Court therefore declines to hold

defendant Cooper in contempt.




                                              2
      Accordingly,

      IT IS HEREBY ORDERED that plaintiff’s motion for contempt and sanctions

(#60) is DENIED.

      Dated this 16th day of November, 2018.



                                       STEPHEN N. LIMBAUGH, JR.
                                       UNITED STATES DISTRICT JUDGE




                                       3
